Fourth Court of Appeals
                               San Antonio, Texas
                                   November 29, 2018

                                  No. 04-16-00264-CR

                                  Jose Roberto VELIZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 13285CR
                     Honorable Enrique Fernandez, Judge Presiding


                                     ORDER

       Appellant’s “motion for rehearing from the order” signed on “October 25, 2018,
dismissing the appellant’s motion to reinstate appeal” is DENIED.


      It is so ORDERED on November 29, 2018.

                                                               PER CURIAM

      ATTESTED TO: ______________________
                   Keith E. Hottle
                   Clerk of Court